Exhibit CSX Announces Fourth Quarter and Full-Year 2009 Earnings Highlights: § Fourth quarter EPS from continuing operations of 77 cents § Continued strong safety, service and productivity § Full-year operating ratio of 74.7 percent Jacksonville, Fla. – January 19, 2010 – CSX Corporation (NYSE: CSX) today announced fourth quarter earnings from continuing operations of $305 million, or 77 cents a share, versus $361 million, or 92 cents a share, in the same period last year. Fourth quarter revenue of $2.3 billion was 13 percent down from the prior year. This was driven by a 7 percent overall decline in volume as growth in the intermodal and automotive sectors was more than offset by declines in coal and merchandise.
